 



EXHIBIT 10.1
COUNTRYWIDE FINANCIAL CORPORATION
2006 Equity Incentive Plan
Article 1. GENERAL
Section 1.1
     Purpose, Effective Date and Term. The purpose of this COUNTRYWIDE FINANCIAL
CORPORATION 2006 EQUITY INCENTIVE PLAN (the “Plan”) is to promote the long-term
financial success of COUNTRYWIDE FINANCIAL CORPORATION, a Delaware corporation
(the “Company”) and its Subsidiaries by providing a means to attract, retain and
reward individuals who can and do contribute to such success and to further
align their interests with those of the Company’s stockholders. The “Effective
Date” of the Plan is February 22, 2006, subject to approval of the Plan by the
Company’s stockholders. The Plan shall remain in effect as long as any awards
under it are outstanding; provided, however, that no awards may be granted under
the Plan after the ten-year anniversary of the Effective Date.
Section 1.2
     Administration. The authority to control and manage the operation of the
Plan shall be vested in a committee of the Company’s Board of Directors (the
“Committee”), in accordance with Section 5.1.
Section 1.3
     Participation. Each employee or Director of, or service provider to, the
Company or any Subsidiary of the Company who is granted an award in accordance
with the terms of the Plan shall be a “Participant” in the Plan. Awards under
the Plan shall be limited to employees and Directors of, and service providers
to, the Company or any Subsidiary; provided, however, that an award (other than
an award of an ISO) may be granted to an individual prior to the date on which
he or she first performs services as an employee or a Director, provided that
such award does not become vested prior to the date such individual commences
such services.
Section 1.4
     Definitions. Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Article 8).
Article 2. AWARDS
Section 2.1
     General. Any award under the Plan may be granted singularly, in combination
with another award (or awards), or in tandem whereby the exercise or vesting of
one award held by a Participant cancels another award held by the Participant.
Each award under the Plan shall be subject to the terms and conditions of the
Plan and such additional terms, conditions, limitations and restrictions as the
Committee shall provide with respect to such award and as evidenced in the Award
Agreement. Subject to the provisions of Section 2.8, an award may be granted as
an alternative to or replacement of an existing award under the Plan or any
other plan of the Company or any Subsidiary or as the form of payment for grants
or rights earned or due under any other compensation plan or arrangement of the
Company or its Subsidiaries, including without limitation the plan of any entity
acquired by the Company or any Subsidiary. The types of awards that may be
granted under the Plan include:
     (a) Stock Options. A stock option represents the right to purchase shares
of Stock at an Exercise Price established by the Committee. Any option may be
either an incentive stock option (an “ISO”) that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Code Section
422(b) or a non-qualified option that is not intended to be an ISO, provided,
however, that no ISO’s may be: (i) granted after the ten-year anniversary of the
earlier of the Effective Date or stockholder approval of the Plan; or
(ii) granted to a non-employee. Unless otherwise specifically provided by its
terms, any option granted under the Plan shall be a non-qualified option. Any
ISO granted under this Plan that does not qualify as an ISO for any reason shall
be deemed to be a non-qualified option. In addition, any ISO granted

1



--------------------------------------------------------------------------------



 



under this Plan may be unilaterally modified by the Committee to disqualify such
option from ISO treatment such that it shall become a non-qualified option.
     (b) Stock Appreciation Rights. A stock appreciation right (an “SAR”) is a
right to receive, in cash Stock or a combination of both (as shall be reflected
in the Award Agreement), an amount equal to or based upon the excess of: (i) the
Fair Market Value of a share of Stock at the time of exercise; over (ii) an
Exercise Price established by the Committee.
     (c) Stock Awards. A stock award is a grant of shares of Stock or a right to
receive shares of Stock (or their cash equivalent or a combination of both) in
the future. Such awards may include, but shall not be limited to, bonus shares,
stock units, performance shares, performance units, restricted stock or
restricted stock units or any other equity-based award as determined by the
Committee.
     (d) Cash Incentive Awards. A cash incentive award is the grant of a right
to receive a payment of cash, determined on an individual basis or as an
allocation of an incentive pool (or Stock having a value equivalent to the cash
otherwise payable) that is contingent on the achievement of performance
objectives established by the Committee.
Section 2.2
     Exercise of Options and SARs. An option or SAR shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event, however, shall an option or SAR
expire later than five years after the date of its grant. The “Exercise Price”
of each option and SAR shall not be less than 100% of the Fair Market Value of a
share of Stock on the date of grant (or, if greater, the par value of a share of
Stock); provided, however, that the Exercise Price of an ISO shall not be less
than 110% of Fair Market Value of a share of Stock on the date of grant in the
case of a 10% Stockholder; further, provided, that the Exercise Price may be
higher or lower in the case of options or SARs granted in replacement of
existing awards held by an employee, Director or service provider of an acquired
entity. The payment of the Exercise Price of an option shall be by cash or,
subject to limitations imposed by applicable law, by such other means as the
Committee may from time to time permit, including: (a) by tendering, either
actually or by attestation, shares of Stock acceptable to the Committee, and
valued at Fair Market Value as of the day of exercise; (b) by irrevocably
authorizing a third party, acceptable to the Committee, to sell shares of Stock
(or a sufficient portion of the shares) acquired upon exercise of the option and
to remit to the Company a sufficient portion of the sale proceeds to pay the
entire Exercise Price and any tax withholding resulting from such exercise; (c)
by personal, certified or cashiers’ check; (d) by other property deemed
acceptable by the Committee; or (e) by any combination thereof.
Section 2.3
     Performance-Based Compensation. Any award under the Plan which is intended
to be “performance-based compensation” within the meaning of Code Section 162(m)
shall be conditioned on the achievement of one or more objective performance
measures, to the extent required by Code Section 162(m), as may be determined by
the Committee. The grant of any award and the establishment of performance
measures that are intended to be performance-based compensation shall be made
during the period required under Code Section 162(m).
     (a) Performance Measures. Such performance measures may be based on any one
or more of the following: earnings (e.g., earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization; or earnings per
share); financial return ratios (e.g., return on investment, return on invested
capital, return on equity or return on assets); increase in revenue, operating
or net cash flows; cash flow return on investment; total stockholder return;
market share; net operating income, operating income or net income; debt load
reduction; expense management; economic value added; stock price; assets, asset
quality level, charge offs, loan reserves, non-performing assets, loans,
deposits, growth of loans, deposits or assets; interest sensitivity gap levels,
regulatory compliance, improvement of financial rating, gross premiums written,
net premiums written, premiums earned, losses and loss expenses, underwriting
and administrative expenses, achievement of balance sheet or income statement
objectives and strategic business objectives, consisting of one or more
objectives based on meeting specific cost targets, business expansion goals and

2



--------------------------------------------------------------------------------



 



goals relating to acquisitions or divestitures. Performance measures may be
based on the performance of the Company as a whole or of any one or more
Subsidiaries or business units of the Company or a Subsidiary and may be
measured relative to a peer group, an index or a business plan.
     (b) Partial Achievement. The terms of any award may provide that partial
achievement of the performance measures may result in a payment or vesting based
upon the degree of achievement. In addition, partial achievement of performance
measures shall apply toward a Participant’s individual limitations as set forth
in Section 3.3.
     (c) Extraordinary Items. In establishing any performance measures, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management’s Discussion and Analysis section of
the Company’s annual report: (i) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (ii) gains or losses on the disposition of a business;
(iii) changes in tax or accounting principles, regulations or laws; or
(iv) mergers or acquisitions. To the extent not specifically excluded, such
effects shall be included in any applicable performance measure.
     (d) Adjustments. Pursuant to this Section 2.3, in certain circumstances the
Committee may adjust performance measures; provided, however, no adjustment may
be made with respect to an award that is intended to be performance-based
compensation, except to the extent the Committee exercises such negative
discretion as is permitted under applicable law for purposes of an exception
under Code Section 162(m). If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or its Subsidiaries conducts its business or
other events or circumstances render current performance measures to be
unsuitable, the Committee may modify such performance measures, in whole or in
part, as the Committee deems appropriate. If a Participant is promoted, demoted
or transferred to a different business unit during a performance period, the
Committee may determine that the selected performance measures or applicable
performance period are no longer appropriate, in which case, the Committee, in
its sole discretion, may: (i) adjust, change or eliminate the performance
measures or change the applicable performance period; or (ii) cause to be made a
cash payment to the Participant in an amount determined by the Committee.
Section 2.4
     Restrictions on Stock Awards. If the right to become vested in a stock
award is conditioned on the completion of a specified period of service with the
Company or its Subsidiaries, without achievement of performance measures or
other performance objectives (whether or not related to the performance
measures) being required as a condition of vesting, and without it being granted
in lieu of, or in exchange for, other compensation, then the required period of
service for full vesting shall not be less than three (3) years (subject to
acceleration of vesting, to the extent permitted by the Committee, in the event
of the Participant’s death, Disability, Retirement, or involuntary termination
or due to a Change in Control); provided however, that the required period of
service for full vesting with respect to stock awards granted to Directors shall
not be less than one (1) year (subject to acceleration in such similar events as
applied to employee Participants or becoming a Director Emeritus).
Section 2.5
     Dividends and Dividend Equivalents. Any award under the Plan, including any
option or SAR, may provide the Participant with the right to receive dividend
payments or dividend equivalent payments with respect to shares of Stock subject
to the award, which payments may be either made currently or credited to an
account for the Participant, may be settled in cash or Stock and may be subject
to restrictions similar to the underlying award.
Section 2.6
     Non-U.S. Awards. The Committee may grant awards, in its sole discretion, to
employees and Directors of the Company and its Subsidiaries who are residing in
jurisdictions outside the United States. For purposes of the

3



--------------------------------------------------------------------------------



 



foregoing, the Committee may, in its sole discretion, vary the terms of the Plan
in order to conform any awards to the legal and tax requirements of each
non-U.S. jurisdiction where such individual resides or jurisdictions which would
apply its laws to the receipt of such awards. The Committee may, in its sole
discretion, establish one or more sub-plans of the Plan and/or may establish
administrative rules and procedures to facilitate the operation of the Plan in
such non-U.S. jurisdictions. For purposes of clarity, any terms contained herein
which are subject to variation in a non-U.S. jurisdiction and any administrative
rules and procedures established for a non-U.S. jurisdiction shall be reflected
in a written addendum to the Plan. To the extent permitted under applicable law,
the Committee may delegate its authority and responsibilities under this
Section 2.6 of the Plan to one or more officers of the Company.
Section 2.7
     Deferred Compensation. If any award would be considered “deferred
compensation” as defined under Code Section 409A (“Deferred Compensation”), the
Committee reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to maintain exemption from, or to comply with, Code
Section 409A. Any amendment by the Committee to the Plan or an Award Agreement
pursuant to this Section 2.7 shall maintain, to the extent practicable, the
original intent of the applicable provision without violating Code Section 409A.
A Participant’s acceptance of any award under the Plan constitutes
acknowledgement and consent to such rights of the Committee, without further
consideration or action. Any discretionary authority retained by the Committee
pursuant to the terms of this Plan or pursuant to an Award Agreement shall not
be applicable to an award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A.
Section 2.8
     Repricing of Awards. Except for adjustments pursuant to Section 3.4
(relating to the adjustment of shares), and reductions of the Exercise Price
approved by the Company’s stockholders, the Exercise Price for any outstanding
option may not be decreased after the date of grant nor may an outstanding
option granted under the Plan be surrendered to the Company as consideration for
the grant of a replacement option with a lower exercise price.
Section 2.9
     Forfeiture of Awards. Unless specifically provided to the contrary in an
Award Agreement, upon notification of termination of employment for Cause, in
the case of employees, and termination of service for Cause, in the case of
non-employee Directors, any outstanding award held by such employee or
non-employee Director shall terminate immediately, the award shall be forfeited
and the Participant shall have no further rights thereunder.
Article 3. SHARES SUBJECT TO PLAN
Section 3.1
     Available Shares. The shares of Stock with respect to which awards may be
made under the Plan shall be shares currently authorized but unissued, currently
held or, to the extent permitted by applicable law, subsequently acquired by the
Company as treasury shares, including shares purchased in the open market or in
private transactions.
Section 3.2
     Share Limitations.
     (a) Share Reserve. Subject to the following provisions of this Section 3.2,
the maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be equal to twenty-two million
(22,000,000) shares of Stock (all of which may be granted as ISOs). The maximum

4



--------------------------------------------------------------------------------



 



number of shares of Stock that may be issued in conjunction with awards other
than options and SARs shall be eleven million (11,000,000) (counted in
conjunction with similar stock awards granted under all other Company stock
plans). The aggregate number of shares available for grant under this Plan and
the number of shares of Stock subject to outstanding awards shall be subject to
adjustment as provided in Section 3.4.
     (b) Reuse of Shares. To the extent any shares of Stock covered by an award
(including stock awards), under the Plan, are forfeited or are not delivered to
a Participant or beneficiary for any reason, including because the award is
forfeited, canceled, or settled in cash, such shares shall not be deemed to have
been delivered for purposes of determining the maximum number of shares of Stock
available for delivery under the Plan. SARs which are settled in Stock shall be
counted in full against the number of shares available for award under the Plan,
regardless of the number of net shares issued upon settlement of the SAR.
Section 3.3
     Limitations on Grants to Individuals.
     (a) Options and SARs. The maximum number of shares of Stock that may be
subject to options or SARs granted to any one Participant during any calendar
year and are intended to be “performance-based compensation” (as that term is
used for purposes of Code Section 162(m)) and then only to the extent that such
limitation is required by Code Section 162(m), shall be six million (6,000,000).
For purposes of this Section 3.3(a), if an option is in tandem with an SAR, such
that the exercise of the option or SAR with respect to a share of Stock cancels
the tandem SAR or option right, respectively, with respect to such share, the
tandem option and SAR rights with respect to each share of Stock shall be
counted as covering but one share of Stock for purposes of applying the
limitations of this Section 3.3(a).
     (b) Stock Awards. The maximum number of shares of Stock that may be subject
to stock awards described under Section 2.1(c) which are granted to any one
Participant during any calendar year and are intended to be “performance-based
compensation” (as that term is used for purposes of Code Section 162(m)) and
then only to the extent that such limitation is required by Code Section 162(m),
shall be three million (3,000,000).
     (c) Cash Incentive Awards and Stock Awards Settled in Cash. The maximum
dollar amount that may be payable to a Participant pursuant to cash incentive
awards described under Section 2.1(d) or cash-settled stock awards under
Section 2.1(c) which are granted to any one Participant during any calendar year
and are intended to be “performance-based compensation” (as that term is used
for purposes of Code Section 162(m)) and then only to the extent that such
limitation is required by Code Section 162(m), shall be eight million dollars
($8,000,000).
     (d) Director Fees. The maximum number of shares of Stock that may be
covered by awards granted to any one individual non-employee Director pursuant
to Section 2.1(a) and Section 2.1(b) (relating to options and SARs) shall be
seventy-five thousand (75,000) shares during any calendar year and the maximum
number of shares that may be covered by awards granted to any one individual
non-employee Director pursuant to Section 2.1(c) (relating to stock awards)
shall be forty-five thousand (45,000) shares during any calendar year. The
foregoing limitations shall not apply to cash-based Director fees that the
non-employee Director elects to receive in the form of Stock or stock awards
equal in value to the cash-based Director fee or with respect to enticement
awards made to new Directors.
     (e) Dividend, Dividend Equivalents and Earnings. For purposes of
determining whether an award is intended to be qualified as performance-based
compensation under the foregoing limitations of this Section 3.3, (i) the right
to receive dividends and dividend equivalents with respect to any award which is
not yet vested shall be treated as a separate award; and (ii) if the delivery of
any shares or cash under an award is deferred, any earnings, including dividends
and dividend equivalents, shall be disregarded.
     (f) Partial Performance. Notwithstanding the preceding provisions of this
Section 3.3, if in respect of any performance period or restriction period, the
Committee grants to a Participant awards having an

5



--------------------------------------------------------------------------------



 



aggregate dollar value and/or number of shares less than the maximum dollar
value and/or number of shares that could be paid or awarded to such Participant
based on the degree to which the relevant performance measures were attained,
the excess of such maximum dollar value and/or number of shares over the
aggregate dollar value and/or number of shares actually subject to awards
granted to such Participant shall be carried forward and shall increase the
maximum dollar value and/or the number of shares that may be awarded to such
Participant in respect of the next performance period in respect of which the
Committee grants to such Participant an award intended to qualify as
“performance-based compensation” (as that term is used for purposes of Code
Section 162(m)), subject to adjustment pursuant to Section 3.4 hereof.
Section 3.4
     Corporate Transactions. In the event of a corporate transaction involving
the Company or the shares of Stock of the Company (including any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination or exchange of shares),
all outstanding awards under the Plan, the number of shares reserved for
issuance under the Plan under Section 3.2 and each of the specified limitations
set forth in Section 3.3 shall automatically be adjusted to proportionately and
uniformly reflect such transaction (but only to the extent that such adjustment
will not affect the status of an award intended to qualify as “performance-based
compensation” under Code Section 162(m), if applicable); provided, however, that
the Committee may otherwise adjust awards (or prevent such automatic adjustment)
as it deems necessary, in its sole discretion, to preserve the benefits or
potential benefits of the awards and the Plan. Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding awards; (iii) adjustment of the Exercise Price of outstanding
options and SARs; and (iv) any other adjustments that the Committee determines
to be equitable (which may include, (A) replacement of awards with other awards
which the Committee determines have comparable value and which are based on
stock of a company resulting from the transaction, and (B) cancellation of the
award in return for cash payment of the current value of the award, determined
as though the award were fully vested at the time of payment, provided that in
the case of an option or SAR, the amount of such payment shall be no less than
the excess of the value of the Stock subject to the option or SAR at the time of
the transaction over the Exercise Price).
Section 3.5
     Delivery of Shares. Delivery of shares of Stock or other amounts under the
Plan shall be subject to the following:
     (a) Compliance with Applicable Laws. Notwithstanding any other provision of
the Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act), and the applicable requirements of any securities exchange
or similar entity.
     (b) Certificates. To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be affected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.
Article 4. CHANGE IN CONTROL
Section 4.1
     Consequence of a Change in Control. Subject to the provisions of
Section 3.4 (relating to the adjustment of shares), and except as otherwise
provided in the Plan or the in terms of any Award Agreement:
     (a) At the time of a Change in Control, all options and SARs then held by
the Participant shall become fully exercisable immediately upon the Change in
Control (subject to the expiration provisions otherwise applicable to the option
or SAR).

6



--------------------------------------------------------------------------------



 



     (b) At the time of a Change in Control, all stock awards described in
Section 2.1(c) or cash incentive awards described in Section 2.1(d) shall be
fully earned and vested immediately upon the Change in Control.
Section 4.2
     Definition of Change in Control. For purposes of the Plan, unless otherwise
provided in an Award Agreement, the term “Change in Control” shall be deemed to
have occurred on the earliest of the following dates:
     (a) An acquisition (other than directly from the Company) of any Stock or
other “Voting Securities” (as hereinafter defined) of the Company by any
“Person” (as the term person is used for purposes of Section 13(d) or 14(d) of
the Exchange Act), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty-five percent (25%) or more of the then outstanding shares of Stock or
the combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a “Change in Control” has
occurred, Voting Securities which are acquired in a “Non-Control Acquisition”
(as hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. For purposes of this Plan, (i) “Voting Securities” shall mean
the Company’s outstanding voting securities entitled to vote generally in the
election of Directors and (ii) a “Non-Control Acquisition” shall mean an
acquisition by (A) an employee benefit plan (or a trust forming a part thereof)
maintained by (1) the Company or (2) any corporation or other person of which a
majority of its voting power or its voting equity securities or equity interests
are owned directly, or indirectly, by the Company (for purposes of this
definition a “Subsidiary”), (B) the Company or any of its Subsidiaries, or (C)
any person in connection with a “Non-Control Transaction” (as hereinafter
defined);
     (b) During any period of twenty four (24) consecutive months, the
individuals who at the beginning of such period constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least two-thirds of the
members of the Board; provided, however, that if the election, or nomination for
election by the Company’s common stockholders of any new Director was approved
by a vote of at least two-thirds of the Incumbent Board, such new Director
shall, for purposes of this Plan, be considered as a member of the Incumbent
Board; provided, further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Contest” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or
     (c) The consummation of:

  (i)   A merger, consolidation or reorganization, involving the Company, unless
such merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

     (A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding Voting Securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization;
     (B) the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or in the event that, immediately
following the consummation of such transaction, a corporation beneficially owns,
directly or indirectly, a majority of the Voting Securities of the Surviving
Corporation, the board of directors of such corporation; and

7



--------------------------------------------------------------------------------



 



     (C) no Person other than (w) the Company, (x) any Subsidiary, (y) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (z) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty-five (25%) or more of the then outstanding Voting Securities
or Stock of the Company, has Beneficial Ownership of twenty-five (25%) or more
of the combined voting power of the Surviving Corporation’s then outstanding
Voting Securities or its common stock;

  (ii)   A complete liquidation or dissolution of the Company; or     (iii)  
The sale or other disposition of all or substantially all of the assets of
Company to any Person (other than a transfer to a Subsidiary).

     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding common stock
or Voting Securities as a result of the acquisition of Stock or Voting
Securities by the Company, which by reducing the number of shares of Stock or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person; provided, however, that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Stock or Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Stock or Voting Securities which increases the percentage of the
then outstanding Stock or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.
     In the event that an award constitutes Deferred Compensation, and the
settlement of, or distribution of benefits under, such award is to be triggered
by a Change in Control, the foregoing definition of Change in Control shall be
utilized to the maximum extent permitted under Code Section 409A, and it shall
be modified only as necessary to conform to the requirements of Code
Section 409A as in effect at the time of such transaction.
Article 5. COMMITTEE
Section 5.1
     Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the Committee in accordance with
this Article 5. The Committee shall be selected by the Board and may be
comprised of two (2) or more members of the Board, each of whom are both a
“non-employee director” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) and an “outside director” (within the meaning of Code
Section 162(m)). Subject to applicable stock exchange rules, if the Committee
does not exist, or for any other reason determined by the Board, the Board may
take any action under the Plan that would otherwise be the responsibility of the
Committee.
Section 5.2
     Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:
     (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Company’s, and its
Subsidiaries’, employees, Directors and service providers those persons who
shall receive awards, to determine the time or times of receipt, to determine
the types of awards and the number of shares covered by the awards, to establish
the terms, conditions, performance criteria, restrictions, and other provisions
of such awards, (subject to the restrictions imposed by Article 6) to cancel or
suspend awards and to reduce or eliminate any restrictions or vesting
requirements applicable to an award at any time after the grant of the award.
     (b) To the extent that the Committee determines that the restrictions
imposed by the Plan or an Award Agreement preclude the achievement of the
material purposes of the awards in jurisdictions outside the United States, the
Committee will have the authority and discretion to unilaterally modify those
restrictions

8



--------------------------------------------------------------------------------



 



as the Committee determines to be necessary or appropriate to conform to
applicable requirements or practices of jurisdictions outside the United States.
     (c) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, and to make all other determinations that may be necessary or advisable
for the administration of the Plan.
     (d) The Committee will have the authority to define terms not otherwise
defined herein.
     (e) Any interpretation of the Plan by the Committee and any decision made
by it under the Plan is final and binding on all persons.
     (f) In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the
certificate of incorporation and bylaws of the Company and applicable state
corporate law.
Section 5.3
     Delegation by Committee. Except to the extent prohibited by applicable law,
the applicable rules of a stock exchange or the Plan, or as necessary to comply
with the exemptive provisions of Rule 16b-3 promulgated under the Exchange Act,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it, including:
(a) delegating to a committee of one or more members of the Board who are not
“outside directors” within the meaning of Code Section 162(m), the authority to
grant awards under the Plan to eligible persons who are either: (i) not then
“covered employees,” within the meaning of Code Section 162(m) and are not
expected to be “covered employees” at the time of recognition of income
resulting from such award; or (ii) not persons with respect to whom the Company
wishes to comply with Code Section 162(m); and/or (b) delegating to a committee
of one or more members of the Board who are not “non-employee directors,” within
the meaning of Rule 16b-3, the authority to grant awards under the Plan to
eligible persons who are not then subject to Section 16 of the Exchange Act. The
acts of such delegates shall be treated hereunder as acts of the Committee and
such delegates shall report regularly to the Committee regarding the delegated
duties and responsibilities and any awards so granted. Any such allocation or
delegation may be revoked by the Committee at any time.
Section 5.4
     Information to be Furnished to Committee. As may be permitted by applicable
law, the Company and its Subsidiaries shall furnish the Committee with such data
and information as it determines may be required for it to discharge its duties.
The records of the Company and its Subsidiaries as to an employee’s or
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect. Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.
Article 6. AMENDMENT AND TERMINATION
Section 6.1
     General. The Board may, as permitted by law, at any time, amend or
terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.7, Section 3.4 and
Section 6.2) may, in the absence of written consent to the change by the
affected Participant (or, if the Participant is not then living, the affected
beneficiary), impair the rights of any Participant or beneficiary under any
award granted which was granted under the Plan prior to the date such amendment
is adopted by the Board; provided, however, that, no amendment may
(a) materially increase the benefits accruing to Participants under the Plan;
(b) materially increase the aggregate number of securities which may be issued
under the Plan,

9



--------------------------------------------------------------------------------



 



other than pursuant to Section 3.4, or (c) materially modify the requirements
for participation in the Plan, unless the amendment under (a), (b) or (c) above
is approved by the Company’s stockholders.
Section 6.2
     Amendment to Conform to Law. Notwithstanding any provision in this Plan or
any Award Agreement to the contrary, the Committee may amend the Plan or an
Award Agreement, to take affect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming the Plan or the Award Agreement to
any present or future law relating to plans of this or similar nature
(including, but not limited to, Code Section 409A). By accepting an award under
this Plan, each Participant agrees and consents to any amendment made pursuant
to this Section 6.2 or Section 2.7 to any award granted under this Plan without
further consideration or action.
Article 7. GENERAL TERMS
Section 7.1
     No Implied Rights.
     (a) No Rights to Specific Assets. Neither a Participant nor any other
person shall by reason of participation in the Plan acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including any specific funds, assets, or other property which the
Company or any Subsidiary, in its sole discretion, may set aside in anticipation
of a liability under the Plan. A Participant shall have only a contractual right
to the Stock or amounts, if any, payable or distributable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.
     (b) No Contractual Right to Employment or Future Awards. The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the Plan.
No individual shall have the right to be selected to receive an award under this
Plan, or, having been so selected, to receive a future award under this Plan.
     (c) No Rights as a Stockholder. Except as otherwise provided in the Plan,
no award under the Plan shall confer upon the holder thereof any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.
Section 7.2
     Transferability. Except as otherwise so provided by the Committee, awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order, as defined in the Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended. The Committee shall have the
discretion to permit the transfer of awards under the plan; provided however,
that such transfers shall be limited to immediate family members of
participants, trusts and partnerships established for the primary benefit of
such family members or to charitable organizations, and; provided further, that
such transfers are not made for consideration to the Participant.
Section 7.3
     Designation of Beneficiaries. A Participant hereunder may file with the
Company a written designation of a beneficiary or beneficiaries under this Plan
and may from time to time revoke or amend any such designation (“Beneficiary
Designation”). Any designation of beneficiary under this Plan shall be
controlling over any other disposition, testamentary or otherwise; provided,
however, that if the Committee is in doubt as to the entitlement of any such
beneficiary to any award, the Committee may determine to recognize only the
legal representative of

10



--------------------------------------------------------------------------------



 



the Participant in which case the Company, the Committee and the members thereof
shall not be under any further liability to anyone.
Section 7.4
     Non-Exclusivity. Neither the adoption of this Plan by the Board nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or the Committee
to adopt such other incentive arrangements as either may deem desirable,
including, without limitation, the granting of restricted stock or stock options
otherwise than under the Plan or an arrangement that is or is not intended to
qualify under Code Section 162(m), and such arrangements may be either generally
applicable or applicable only in specific cases.
Section 7.5
     Award Agreement. Each award granted under the Plan shall be evidenced by an
Award Agreement. A copy of the Award Agreement, in any medium chosen by the
Committee, shall be provided (or made available electronically) to the
Participant, and the Committee may but need not require that the Participant
sign a copy of the Award Agreement.
Section 7.6
     Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.
Section 7.7
     Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.
Section 7.8
     Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes and the Committee may condition the delivery
of any shares or other benefits under the Plan on satisfaction of the applicable
withholding obligations. Except as otherwise provided by the Committee, such
withholding obligations may be satisfied: (a) through cash payment by the
Participant; (b) through the surrender of shares of Stock which the Participant
already owns; or (c) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such shares under clause
(c) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.
Section 7.9
     Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary shall be by resolution of its board of
directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of the Company or such Subsidiary.
Section 7.10
     Successors. All obligations of the Company under this Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect

11



--------------------------------------------------------------------------------



 



purchase, merger, consolidation or otherwise, of all or substantially all of the
business, stock, and/or assets of the Company.
Section 7.11
     Indemnification. To the fullest extent permitted by law, each person who is
or shall have been a member of the Committee, or of the Board, or an officer of
the Company to whom authority was delegated in accordance with Section 5.3, or
an employee of the Company shall be indemnified and held harmless by the Company
against and from any loss (including amounts paid in settlement), cost,
liability or expense (including reasonable attorneys’ fees) that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
Section 7.12
     No Fractional Shares. Unless otherwise permitted by the Committee, no
fractional shares of Stock shall be issued or delivered pursuant to the Plan or
any award. The Committee shall determine whether cash, Stock or other property
shall be issued or paid in lieu of fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
Section 7.13
     Governing Law. The Plan, all awards granted hereunder, and all actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws, except as superseded by applicable federal law.
Section 7.14
     Benefits Under Other Plans. Except as otherwise provided by the Committee,
awards to a Participant (including the grant and the receipt of benefits) under
the Plan shall be disregarded for purposes of determining the Participant’s
benefits under, or contributions to, any Qualified Retirement Plan,
non-qualified plan and any other benefit plans maintained by the Participant’s
employer. The term “Qualified Retirement Plan” means any plan of the company or
a Subsidiary that is intended to be qualified under Code Section 401(a).
Section 7.15
     Validity. If any provision of this Plan is determined to be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision has never been included herein.
Section 7.16
     Notice. Unless otherwise provided in an Award Agreement, all written
notices and all other written communications to the Company provided for in the
Plan, any Award Agreement, shall be delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid (provided that
international mail shall be sent via overnight or two-day delivery), or sent by
facsimile or prepaid overnight courier to the Company at the address set forth
below. Such notices, demands, claims and other communications shall be deemed
given:

12



--------------------------------------------------------------------------------



 



     (a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;
     (b) in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
     (c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received; provided they are
actually received. In the event a communication is not received, it shall only
be deemed received upon the showing of an original of the applicable receipt,
registration or confirmation from the applicable delivery service provider.
Communications that are to be delivered by the U.S. mail or by overnight service
to the Company shall be directed to the attention of the Company’s senior human
resource officer and Corporate Secretary.
Article 8. DEFINED TERMS; CONSTRUCTION
Section 8.1
     In addition to the other definitions contained herein, unless otherwise
specifically provided in an Award Agreement, the following definitions shall
apply:
     (a) “10% Stockholder” means an individual who, at the time of grant, owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company.
     (b) “Award Agreement” means the document (in whatever medium prescribed by
the Committee) which evidences the terms and conditions of an award under the
Plan. Such document is referred to as an agreement regardless of whether
Participant signature is required.
     (c) “Board” means the Board of Directors of the Company.
     (d) If the Participant is subject to an employment agreement (or other
similar agreement) with the Company or a Subsidiary that provides a definition
of termination for “cause,” then, for purposes of this Plan, the term “Cause”
shall have meaning set forth in such agreement. In the absence of such a
definition, “Cause” means (1) any act of (A) fraud or intentional
misrepresentation, or (B) embezzlement, misappropriation or conversion of assets
or opportunities of the Company or Subsidiary, or (2) willful violation of any
law, rule or regulation in connection with the performance of a Participant’s
duties (other than traffic violations or similar offenses), or (3) with respect
to any officer of the Company or Subsidiary, commission of any act of moral
turpitude or conviction of a felony.
     (e) “Change in Control” has the meaning ascribed to it in Section 4.2.
     (f) “Code” means the Internal Revenue Code of 1986, as amended, and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.
     (g) “Code Section 409A” means the provisions of Section 409A of the Code
and any rules, regulations and guidance promulgated thereunder.
     (h) “Committee” means the Committee acting under Article 5.
     (i) “Director” means a member of the board of directors of the Company or a
Subsidiary.
     (j) “Disability” or “Disabled” means that a Participant: (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering the Company’s employees.

13



--------------------------------------------------------------------------------



 



     (k) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (l) “Exercise Price” means the price established with respect to an option
or SAR pursuant to Section 2.2.
     (m) “Fair Market Value” shall, on any date mean the average of the high and
low sales prices of the shares on such date on the principal national securities
exchange on which such shares are listed or admitted to trading, or if such
shares are not so listed or admitted to trading, the arithmetic mean of the per
share closing bid price and per share closing asked price on such date as quoted
on the New York Stock Exchange, Nasdaq Stock Market, Inc. or such other market
in which such prices are regularly quoted, or, if there have been no published
bid or asked quotations with respect to shares on such date, the Fair Market
Value shall be the value established by the Board in good faith and in
accordance with Code Section 422.
     (n) “ISO” has the meaning ascribed to it in Section 2.1(a).
     (o) “Participant” means any individual who has received, and currently
holds, an outstanding award under the Plan.
     (p) “Retirement” means the attainment of “Early Retirement Age” or “Normal
Retirement Age” as these terms are defined in the Countrywide Financial
Corporation Defined Benefit Pension Plan, or its successor plan, as may be in
effect from time to time, or in the absence of such definition, as last defined
in such plan.
     (q) “Securities Act” means the Securities Act of 1933, as amended from time
to time.
     (r) “Termination of Service” means the first day occurring on or after a
grant date on which the Participant ceases to be an employee of, or service
provider to (which, for purposes of this definition, includes Directors) the
Company or any Subsidiary, regardless of the reason for such cessation, subject
to the following:
     (i) The Participant’s cessation as an employee or service provider shall
not be deemed to occur by reason of the transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries.
     (ii) The Participant’s cessation as an employee or service provider shall
not be deemed to occur by reason of the Participant’s being on a leave of
absence from the Company or a Subsidiary approved by the Company or Subsidiary
otherwise receiving the Participant’s services.
     (iii) If, as a result of a sale or other transaction, the Subsidiary for
whom Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of or service provider to the Company or an entity that
is then a Subsidiary, then the occurrence of such transaction shall be treated
as the Participant’s Termination of Service caused by the Participant being
discharged by the entity for whom the Participant is employed or to whom the
Participant is providing services.
     (iv) A service provider whose services to the Company or a Subsidiary are
governed by a written agreement with the service provider will cease to be a
service provider at the time the term of such written agreement ends (without
renewal); and a service provider whose services to the Company or a Subsidiary
are not governed by a written agreement with the service provider will cease to
be a service provider on the date that is ninety (90) days after the date the
service provider last provides services requested by the Company or any
Subsidiary (as determined by the Committee).
     (v) Notwithstanding the forgoing, in the event that any Award under the
Plan constitutes Deferred Compensation, the term Termination of Service shall be
interpreted by the Committee in a manner not to be inconsistent with the
definition of “Separation from Service” as defined under Code Section 409A.
     (s) “SAR” has the meaning ascribed to it in Section 2.1(b).

14



--------------------------------------------------------------------------------



 



     (t) “Stock” means the common stock of the Company, $0.05 par value per
share.
     (u) “Subsidiary” means any corporation, affiliate, bank or other entity
which would be a subsidiary corporation with respect to the Company as defined
in Code Section 424(f) of the Code and, other than with respect to an ISO, shall
also mean any partnership or joint venture in which the Company and/or other
Subsidiary owns more than fifty percent (50%) of the capital or profits
interests.
     (v) “Voting Securities” means any securities which ordinarily possess the
power to vote in the election of Directors without the happening of any
pre-condition or contingency.
Section 8.2
     In this Plan, unless otherwise stated or the context otherwise requires,
the following uses apply:
     (a) actions permitted under this Plan may be taken at any time and from
time to time in the actor’s reasonable discretion;
     (b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;
     (c) in computing periods from a specified date to a later specified date,
the words “from” and “commencing on” (and the like) mean “from and including,”
and the words “to,” “until” and “ending on” (and the like) mean “to, but
excluding”;
     (d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;
     (e) indications of time of day mean Calabasas, California time;
     (f) “including” means “including, but not limited to”;
     (g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;
     (h) all words used in this Plan will be construed to be of such gender or
number as the circumstances and context require;
     (i) the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;
     (j) any reference to a document or set of documents in this Plan, and the
rights and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
     (k) all accounting terms not specifically defined herein shall be construed
in accordance with GAAP.

15